UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-134883 CHINA TEL GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0489800 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12520 High Bluff Drive, Suite 145, San Diego , California 92130 (Address of principal executive offices) (zip code) 858-259-6614 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that registrant was required to submit and post such files.) [_] Yes[_] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [_] Yes [X] No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of stock, as of the latest practicable date:As of August 18, 2009 the registrant had 129,637,653shares of its Series A common stock outstanding with a par value of $0.001 and 66,909,088 shares of its Series B common stock outstanding with a par value of $0.001. EXPLANATORY NOTE This Amendment No.1 to Form 10-Q (“Amendment No.1”) amends the Quarterly Report of China Tel Group, Inc. (the “Company”) on Form 10-Q for the quarter ended June 30, 2009, as filed with the Securities and Exchange Commission on August 19, 2009 (the “Original Filing”). This Amendment No.1 is being filed for the purpose of correcting errors in accounting for and disclosing the acquired investment in ChinaComm Cayman and the recording of the option to purchase additional interest thereof. We have not updated the information contained herein for events occurring subsequent to August 19, 2009, the filing date of the Original Filing. CHINA TEL GROUP, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2009 PAGE PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008 4 Condensed Consolidated Statements of Loss for the three and six months ended June 30, 2009, April 4, 2008 (date of inception) through June 30, 2008 and from April 4, 2008 (date of inception) through June 30, 2009 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Deficit for the period from April 4, 2008 (date of inception) through June 30, 2009 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2009, April 4, 2008 (date of inception) through June 30, 2008 and from April 4, 2008 (date of inception) through June 30, 2009 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 Item 4(T). Controls and Procedures 43 PART II. OTHER INFORMATION 43 Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 44 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 5. Other Information 44 Item 6. Exhibits 44 PART I – FINANCIAL STATEMENTS CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS (RESTATED) June 30, December 31, 2009 2008 (unaudited) ASSETS Current assets: Cash $ 18,278 $ 6,578 Accounts receivable, net 301,214 - Accounts receivable, other 40,165 - Inventory 3,693 - Note receivable 2,915,016 3,039,123 Prepaid expenses 154,859 - Deferred financing costs, net of accumulated amortization of $1,974,827 and $386,188, respectively 1,614,969 3,203,608 Total current assets 5,048,194 6,249,309 Property, plant and equipment, net of accumulated depreciation of $1,208,601 599,180 - Other assets : Intangible assets, net of accumulated amortization of $129,489 120,666 - Goodwill 647,090 - Investments, at cost 5,000,000 5,000,000 Total other assets 5,767,756 5,000,000 Total assets $ 11,415,130 $ 11,249,309 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ 52,851,719 $ 42,632,534 Unearned revenue 25,214 - Line of credit 140,610 - Advances from shareholders 109,626 - Notes payable, related party 950,000 Notes payable 255,498 - Convertible debentures, net of unamortized discount of $6,335,802 and $12,568,303, respectively 27,767,601 21,535,101 Derivative liability 16,142,445 26,165,886 Total current liabilities 98,242,713 90,333,521 Long term debt Mandatory redeemable Series B common stock 66,909 66,909 Total liabilities 98,309,622 90,400,430 Stockholders' deficit: Preferred stock, no par value, 25,000,000 shares authorized, no shares issued and outstanding - - Common stock: Series A common stock; $0.001 par value, 500,000,000 shares authorized, 100,044,263 and 89,458,947 shares issued and outstanding as of June 30, 2009 and December 31, 2008, respectively 100,044 89,459 Additional paid in capital 36,348,858 30,079,383 Accumulated deficit (123,357,520 ) (109,319,963 ) Accumulated other comprehensive income 14,126 - Total China Tel Group, Inc.'s stockholders' deficit (86,894,492 ) (79,151,121 ) Non controlling interest - - Total stockholder's deficit (86,894,492 ) (79,151,121 ) Total liabilities and stockholders' deficit $ 11,415,130 $ 11,249,309 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 CHINA TEL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF LOSS (a development stage company) (Unaudited) (RESTATED) From April 4, 2008 From April 4, 2008 Three months (date of inception) Six months (date of inception) ended Through ended Through June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2009 REVENUE $ 199,238 $ - $ 199,238 $ 199,238 Cost of sales 128,431 - 128,431 128,431 Gross profit 70,807 - 70,807 70,807 OPERATING EXPENSES: Selling, general and administrative expenses 1,792,143 3,084,571 6,403,951 14,222,280 Depreciation and amortization 17,404 - 17,404 17,404 Research and development costs - 32,996,825 9,727,038 61,555,210 Total operating expenses 1,809,547 36,081,396 16,148,393 75,794,894 Net loss from operations (1,738,740 ) (36,081,396 ) (16,077,586 ) (75,724,087 ) OTHER INCOME (EXPENSES): Other income (expenses) (787 ) - (787 ) (787 ) Loss on investments, related party - - - (6,636,410 ) (Loss) gain on change in fair value of debt derivative (4,663,364 ) - 10,023,441 (2,059,059 ) Interest expense (4,011,233 ) (26,066,195 ) (7,985,673 ) (38,590,154 ) Net loss before provision for income taxes (10,414,124 ) (62,147,591 ) (14,040,605 ) (123,010,497 ) Income taxes - Net (Loss) (10,414,124 ) (62,147,591 ) (14,040,605 ) (123,010,497 ) Non controlling interest 3,048 - 3,048 3,048 NET LOSS ATTRIBUTABLE TO CHINA TEL GROUP, INC. $ (10,411,076 ) $ (62,147,591 ) $ (14,037,557 ) $ (123,007,449 ) Net loss per common share (basic and fully diluted) $ (0.11 ) $ (1.02 ) $ (0.15 ) $ (2.03 ) Weighted average number of shares outstanding, basic and fully diluted 98,981,026 60,671,970 95,832,962 60,671,970 Comprehensive Loss: Net Loss $ (10,414,124 ) $ (62,147,591 ) $ (14,040,605 ) $ (123,010,497 ) Foreign currency translation gain 14,126 - 14,126 14,126 Comprehensive Loss: (10,399,998 ) (62,147,591 ) (14,026,479 ) (122,996,371 ) Comprehensive loss attributable to the non controlling interest 3,048 - 3,048 3,048 Comprehensive loss attributable to China Tel Group, Inc. $ (10,396,950 ) $ (62,147,591 ) $ (14,023,431 ) $ (122,993,323 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 5 CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE PERIOD FROM APRIL 4, 2008 (DATE OF INCEPTION) THROUGH JUNE 30, 2009 (Unaudited) (RESTATED) CHINA TEL GROUP, INC. Preferred stock Common stock Additional Other Total Series A Paid in Comprehensive Accumulated Non controlling Stockholders' Shares Amount Shares Amount Capital Income (Loss) Deficit Interest Deficit Balance, April 4, 2008 (date of inception) - $ - - $ - $ - $ - $ - $ - $ - Effect of merger with China Tel Group, Inc. (formerly Morlock Ventures, Inc.) and assumption of liabilities as of April 4, 2008 - - 86,117,088 86,117 (153,026 ) - (350,071 ) - (416,980 ) Beneficial conversion feature relating to issuance of convertible debentures - 27,060,987 - - - 27,060,987 Issuance of Series A common stock in exchange for convertible debentures - - 1,471,663 1,472 1,396,608 - - - 1,398,080 Issuance of Series A common stock in settlement of debt - - 1,870,196 1,870 1,774,814 - - - 1,776,684 Net loss - (108,969,892 ) - (108,969,892 ) Balance, December 31, 2008 - - 89,458,947 89,459 30,079,383 - (109,319,963 ) - (79,151,121 ) Issuance of Series A common stock in January 2009 in exchange for services rendered - - 1,000,000 1,000 479,000 - - - 480,000 Issuance of Series A common stock in January 2009 in exchange for previously incurred debt - - 1,573,158 1,573 1,492,927 - - - 1,494,500 Issuance of Series A common stock in February 2009 in exchange for services rendered - - 986,526 987 393,624 - - - 394,611 Issuance of Series A common stock in February2009 in exchange for previously incurred debt - - 204,861 205 194,413 - - - 194,618 Issuance of Series A common stock in March 2009 in exchange for services rendered - - 4,040,000 4,040 2,067,560 - - - 2,071,600 Issuance of Series A common stock in March2009 in exchange for previously incurred debt - - 406,113 406 385,401 - - - 385,807 Issuance of Series A common stock in March 2009 as deposit toward purchase of an investment - - 1,000,000 1,000 429,000 - - - 430,000 Non controlling interest acquired in conjunction with acquisition of Perusat S.A - 3,048 3,048 Issuance of Series A common stock in May2009 in exchange for previously incurred debt - - 211,500 211 200,713 - - - 200,924 Issuance of Series A common stock in June2009 in exchange for previously incurred debt - - 263,158 263 249,737 - - - 250,000 Issuance of Series A common stock in June 2009 in exchange for services rendered 900,000 900 377,100 - - - 378,000 Foreign currency translation gain - 14,126 - - 14,126 Net loss - (14,037,557 ) (3,048 ) (14,040,605 ) Balance, June 30, 2009 - $ - 100,044,263 $ 100,044 $ 36,348,858 $ 14,126 $ (123,357,520 ) $ - $ (86,894,492 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 6 CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) (RESTATED) From April 4, 2008 From April 4, 2008 Six months ended (date of inception) (date of inception) Ended Through Through June 30, 2009 June 30, 2008 June 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (14,037,557 ) $ (62,147,591 ) $ (123,007,449 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 17,404 - 17,404 Non controlling interest (3,048 ) - (3,048 ) Amortization of financing costs 1,588,639 - 1,974,827 Accretion of convertible debt 6,232,500 - 7,747,583 Gain on change in fair value of debt derivative (10,023,441 ) - 2,059,059 Common stock issued in exchange for services 3,324,211 - 3,324,211 Beneficial conversion feature in conjunction with the issuance of convertible debentures - 25,584,145 27,060,987 (Increase) decrease in: Accounts receivable (29,795 ) - (29,795 ) Inventory 119 - 119 Note receivable 124,107 124,107 Prepaid expenses (18,023 ) (17,985 ) Increase (decrease) in: Accounts payable and accrued liabilities 12,059,916 18,284,695 56,343,215 Unearned revenue (9,636 ) - (9,636 ) Net cash used in operating activities (774,604 ) (18,278,751 ) (24,416,401 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash from acquisition of Perusat S.A. 19,419 - 19,419 Proceeds received in connection with reverse merger - - 55,404 Investment in Chinacomm - (5,000,000 ) (5,000,000 ) Net cash provided by (used in) investing activities 19,419 (5,000,000 ) (4,925,177 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from advances from shareholders 109,626 - 109,626 Payments made to notes payable (31,867 ) - (31,867 ) Proceeds from notes payable, related party 675,000 - 675,000 Net proceeds from issuance of convertible debentures - 25,509,636 28,592,971 Net cash provided by financing activities 752,759 25,509,636 29,345,730 Effect of currency rate change on cash 14,126 - 14,126 Net increase in cash and cash equivalents 11,700 2,230,885 18,278 Cash and cash equivalents, beginning of the period 6,578 - - Cash and cash equivalents, end of the period $ 18,278 $ 2,230,885 $ 18,278 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ - $ - $ - Cash paid during the period for taxes $ - $ - $ - NON CASH INVESTING AND FINANCING ACTIVITIES Common stock issued for conversion of debt $ - $ 1,148,080 $ 1,148,080 Common stock issued in settlement of debt $ 2,525,849 $ 4,302,533 $ 4,302,533 Common stock issued for services rendered $ 3,324,211 $ - $ 3,324,211 Common stock and notes payable for acquisition of Perusat S.A. $ 705,000 $ 705,000 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 7 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies applied in the presentation of the accompanying financial statements are as follows: General The accompanying unaudited condensed consolidated financial statements of China Tel Group, Inc., (“Company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Accordingly, the results from operations for the three and six month periods ended June 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009.The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated December 31, 2008 financial statements and footnotes thereto included in the Company's Form 10-K filed with the United States Securities and Exchange Commission (“SEC”) on May 15, 2009. Basis and Business Presentation The Company (formerly Mortlock Ventures, Inc.) was incorporated under the laws of the State of Nevada on September 19, 2005 for the purpose of acquiring and developing mineral properties. On April 8, 2008, the Company changed its name to China Tel Group, Inc. and began focusing on the telecommunications industry. The Company is in the development stage, as defined by Statement of Financial Accounting Standards ("SFAS") No. 7 ("SFAS No. 7") and its efforts have been principally devoted to developing a broadband wireless telecommunications network in several cities in the Peoples Republic of China (“PRC”). To date, the Company hasgenerated minimal sales revenues, has incurred expenses and has sustained losses.Consequently, its operations are subject to all the risks inherent in the establishment of a new business enterprise.Since the Company’s inception through June 30, 2009, the Company has accumulated losses of $ 123,357,520. (Reference in this report to “Since the Company’s inception” refers to April 4, 2008, the date Trussnet Nevada was formed and the date used for financial activities for accounting purposes in this report.) The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiaries, Trussnet USA, Inc., a Nevada corporation, (“Trussnet”), Gulfstream Capital Partners, Ltd, and majority owned subsidiary, Perusat S.A All significant intercompany balances and transactions have been eliminated in consolidation. Reverse Merger and Corporate Restructure On May 21, 2008, the Company consummated a reverse merger by entering into a reorganization and merger agreement (“Merger”) with the shareholders of Trussnet,pursuant to which the shareholders of Trussnetexchanged all of the issued and outstanding capital stock of Trussnet for 66,909,088 shares of Series A common stock of the Company, representing 77.7% of the Company’s outstanding Series A common stock and 66,909,088 Series B common stock, after the return to treasury and retirement of 57,600,000 shares of common stock (categorized as Series A common stock) of the Company held by certain shareholders of the Company.This took place concurrently with the Merger. 8 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Series B common stock is non transferable, not participating with any declared dividends with voting rights in all matters in which shareholders have a right to vote at a 10 votes per each share of Series B common stock.The Series B common stock is redeemable on May 23, 2023 at par value of $0.001 per share. As a result of the Merger, there was a change in control of the Company. In accordance with SFAS No. 141, the Companywas the acquiring entity. In substance, the Merger is a recapitalization of the Company’s capital structure, rather than a business combination. For accounting purposes, the Company accounted for the transaction as a reverse acquisition, with the Companyas the surviving entity. The total purchase price and carrying value of net assets acquired was $-0-.The Companydid not recognize goodwill or any intangible assets in connection with the transaction. The results of operations of Mortlock Ventures, Inc. until the merger agreement are included in the Company's condensed consolidated statement of losses. All reference to common stock shares and per share amounts have been retroactively restated to effect the reverse acquisition, as if the transaction had taken place as of the beginning of the earliest period presented. The total consideration paid was $-0- and the significant components of the transaction are as follows: Mortlock Ventures, Inc. Summary Statement of Financial Position At May 21, 2008 Current Assets: Cash $ Other assets: Prepaid expenses 38 Advances receivable Current Liabilities: Accounts payable ) Convertible debentures ) Subscriptions received ) Net liabilities assumed $ ) Acquisition of Perusat S.A On April 15, 2009, the Company completed the purchase of 95% of the outstanding shares of Perusat S.A. The total purchase price was $705,000, consisting of an aggregate of 1,000,000 shares of the Company’s common stock and a note payable of $275,000. The common stock, valued at the date of closing, was $430,000 and was not registered under the Securities Act of 1933, as amended. In accordance with Statement of Financial Accounting Standards (“SFAS”) No. 141, Business Combinations (“SFAS No. 141”), the purchase method of accounting was used to account for the acquisition ofPerusat. The results of operations ofPerusat have been included in the Consolidated Statements of Losses since the date of acquisition. 9 CHINA TEL GROUP, INC. (a development stage company) (NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 In accordance with SFAS No. 141, the total purchase price was allocated to the estimated fair value, as determined by management, of the assets acquired and liabilities assumed, as follows: Cash $ Current assets acquired Property, plant and equipment, net Software licenses, net Total assets: Less: Liabilities assumed ) Non controlling interest ) Net: Goodwill acquired Total purchase price $ The Company identified software as identifiable intangible assets with estimated life of 10 years. Goodwill in the amount of $647,090 represents the excess of the purchase price over the fair value of the net identifiable tangible and intangible assets acquired and their associated costs and expenses. Estimates The preparation of the financial statements are in conformity with United States generally accepted accounting principles, which require management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. Revenue Recognition For revenue from product sales and services, the Company recognizes revenue in accordance with Staff Accounting Bulletin No. 104, Revenue Recognition ("SAB104"), which superseded Staff Accounting Bulletin No. 101, Revenue Recognition in Financial Statements ("SAB101"). SAB 101 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been rendered; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. SAB 104 incorporates Emerging Issues Task Force 00-21 ("EITF 00-21"), Multiple-Deliverable Revenue Arrangements. EITF 00-21 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets. The effect of implementing EITF 00-21 on the Company's financial position and results of operations was not significant. 10 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Revenue arises from sale of local and long distance service access where payments are received before the service has been rendered.The Companysells our products separately and in various bundles that contain multiple deliverables that include long distance and prepaid phone cards, along with other products and services. In accordance with EITF 00-21, sales arrangements with multiple deliverables are divided into separate units of accounting if the deliverables in the arrangement meet the following criteria: (i) the product has value to the customer on a standalone basis; (ii) there is objective and reliable evidence of the fair value of undelivered items; and (iii) delivery or performances of any undelivered item is probable and substantially in our control. The fair value of each separate element is generally determined by prices charged when sold separately. In certain arrangements,the Companyoffers these products bundled together. If there is any discount from the combined fair value of the individual elements, the discount is allocated to the portion of the revenues attributable to the individual elements. As per EITF 00-21, if fair value of all undelivered elements in an arrangement exists, but fair value does not exist for a delivered element, then revenue is recognized using the residual method. Under the residual method, the fair value of undelivered elements is deferred and the remaining portion of the arrangement fee (after allocation of 100 percent of any discount to the delivered item) is recognized as revenue. As of June 30, 2009, the Company had unearned revenue of $25,214. Cash and Cash Equivalents For purposes of the Statements of Cash Flows, the Company considers all highly liquid debt instruments purchased with a maturity date of three months or less to be cash equivalents. Fair Values SFAS No. 107, "Disclosures About Fair Value of Financial Instruments," requires disclosure of the fair value of certain financial instruments.The carrying value of cash and cash equivalents, accounts payable and accrued liabilities, and short-term borrowings, as reflected in the consolidated balance sheets, approximate fair value because of the short-term maturity of these instruments.All other significant financial assets, financial liabilities and equity instruments of the Company are either recognized or disclosed in the consolidated financial statements together with other information relevant for making a reasonable assessment of future cash flows, interest rate risk and credit risk.Where practicable the fair values of financial assets and financial liabilities have been determined and disclosed; otherwise only available information pertinent to fair value has been disclosed. Effective January 1, 2008, we adopted SFAS No. 157, "Fair Value Measurements" ("SFAS No. 157") and SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115" ("SFAS No. 159"), which permits entities to choose to measure many financial instruments and certain other items at fair value.Neither of these statements had an impact on the Company’s consolidated financial position, results of operations or cash flows. Accounting For Bad Debt and Allowances Bad debts and allowances are provided based on historical experience and management's evaluation of outstanding accounts receivable.Management evaluates past due or delinquency of accounts receivable based on the open invoices aged on due date basis. There was no allowance for doubtful accounts at June 30, 2009. Inventories The inventory consists of finished goods substantially ready for resale purposes.The Company purchases the merchandise on delivered duty paid basis. 11 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Property, Plant and Equipment Property, plant and equipment are stated at cost less accumulated depreciation and impairment losses. Depreciation is computed using the straight-line method over the estimated useful lives of the respective assets. The estimated useful lives of property, plant and equipment are as follows: Buildings 33 years Machinery and equipment 10 years Vehicles 4years FurFurniture and fixtures 10years Computers 4years The Companyevaluates the carrying value of items of property, plant and equipment to be held and used whenever events or changes in circumstances indicate that the carrying amount may not be recoverable.The carrying value of an item of property, plant and equipment is considered impaired when the projected undiscounted future cash flows related to the asset are less than its carrying value.The Companymeasures impairment based on the amount by which the carrying value of the respective asset exceeds its fair value.Fair value is determined primarily using the projected future cash flows discounted at a rate commensurate with the risk involved. Long-Lived Assets The Company has adopted SFAS No. 144.SFAS No. 144 requires that long-lived assets and certain identifiable intangibles held and used by the Company be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Events relating to recoverability may include significant unfavorable changes in business conditions, recurring losses, or a forecasted inability to achieve break-even operating results over an extended period.The Company evaluates the recoverability of long-lived assets based upon forecasted undiscounted cash flows.Should impairment in value be indicated, the carrying value of intangible assets will be adjusted, based on estimates of future discounted cash flows resulting from the use and ultimate disposition of the asset. SFAS No. 144 also requires assets to be disposed of be reported at the lower of the carrying amount or the fair value less costs to sell. Income Taxes The Company has adopted SFAS No. 109 which requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statement or tax returns.Under this method, deferred tax liabilities and assets are determined based on the difference between financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.Temporary differences between taxable income reported for financial reporting purposes and income tax purposes are insignificant. Comprehensive Income The Company adopted Statement of Financial Accounting Standards No. 130; "Reporting Comprehensive Income" (SFAS) No. 130 establishes standards for the reporting and displaying of comprehensive income and its components.Comprehensive income is defined as the change in equity of a business during a period from transactions and other events and circumstances from non-owners sources.It includes all changes in equity during a period, except those resulting from investments by owners and distributions to owners. SFAS No. 130 requires other comprehensive income (loss) to include foreign currency translation adjustments and unrealized gains and losses on available for sale securities. 12 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Functional Currency The functional currency of the Companies is the U. S. dollar.When a transaction is executed in a foreign currency, it is re-measured into U. S. dollars based on appropriate rates of exchange in effect at the time of the transaction.At each balance sheet date, recorded balances that are denominated in a currency other than the functional currency of the Companies are adjusted to reflect the current exchange rate.The resulting foreign currency transactions gains (losses) are included in general and administrative expenses in the accompanying consolidated statements of operations. Net Loss Per Share The Company has adopted SFAS No. 128, "Earnings Per Share," specifying the computation, presentation and disclosure requirements of earnings per share information. Basic earnings per share have been calculated based upon the weighted average number of common shares outstanding. Stock options and warrants have been excluded as common stock equivalents in the diluted earnings per share, because they are either anti-dilutive or their effect is not material. Concentrations of Credit Risk Financial instruments and related items, which potentially subject the Company to concentrations of credit risk, consist primarily of cash, cash equivalents and trade receivables.The Company places its cash and temporary cash investments with high credit quality institutions.At times, such investments may be in excess of the FDIC insurance limit. Stock Based Compensation On December 16, 2004, the Financial Accounting Standards Board (“FASB”) issued FASB Statement No. 123R (revised 2004) (“Statement No. 123R”), “Share-Based Payment” which is a revision of FASB Statement No. 123, “Accounting for Stock-Based Compensation” (“Statement No 123”).Statement No. 123R supersedes APB opinion No. 25, “Accounting for Stock Issued to Employees,” and amends FASB Statement No. 95, "Statement of Cash Flows.”Generally, the approach in Statement 123R is similar to the approach described in Statement No. 123.However, Statement No. 123R requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values.Pro-forma disclosure is no longer an alternative. This statement does not change the accounting guidance for share based payment transactions with parties, other than employees provided in Statement No. 123R.This statement does not address the accounting for employee share ownership plans, which are subject to AICPA Statement of Position 93-6, “Employers’ Accounting for Employee Stock Ownership Plans.”On April 14, 2005, the SEC amended the effective date of the provisions of this statement.The effect of this amendment by the SEC is that the Company had to comply with Statement 123R and use the Fair Value based method of accounting no later than the first quarter of 2006.The Company implemented No.123R on January1, 2006, using the modified prospective method. As of June 30, 2009, there were no outstanding employee stock options. 13 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Research and Development The Company accounts for research and development costs in accordance with the FASB’s Statement of Financial Accounting Standards No. 2 ("SFAS No. 2"), "Accounting for Research and Development Costs. Under SFAS No. 2, all research and development costs must be charged to expense as incurred.Accordingly, internal research and development costs are expensed as incurred.Third-party research and development costs are expensed when the contracted work has been performed or as milestone results have been achieved.Company-sponsored research and development costs related to both present and future products, and services are expensed in the period incurred.The Company incurred research and development expenses of $-0- and $9,727,038 for the three and six month periods ended June 30, 2009, respectively; $32,996,825 from April 4, 2008 (date of inception) through June 30, 2008 and $61,555,210 from April 4, 2008 (date of inception) through June 30, 2009. Fair Value of Financial Instruments SFAS No. 107, "Disclosures About Fair Value of Financial Instruments," requires disclosure of the fair value of certain financial instruments.The carrying value of cash and cash equivalents, accounts payable and short-term borrowings, as reflected in the balance sheets, approximate fair value, because of the short-term maturity of these instruments. The carrying amount for the Series A convertible preferred stock approximate fair value. Investments The Company entered into a Framework Agreement whereby the Company, through its subsidiary, Gulfstream Capital Partners, Ltd., agreed to acquire 49% interest in ChinaComm Cayman for a total purchase price of $196 million.At December 31, 2008, pursuant to the agreement, the Company has paid $5,000,000 toward the purchase with an option to acquire up to 49% pursuant to a non-recourse promissory note for $191 million .See Note 6 for complete discussion. The Company did not evaluate for impairment, and the fair value of the cost-method investment is not estimated since there is no identified events or changes in circumstances that may have a significant adverse effect on the fair value and the Company determined in accordance with SFAS No. 107 that it was not practicable to estimate the fair value of the investment. Liquidity As shown in the accompanying financial statements, the Company incurred loss from operations of $18,751,938 for the six month period ended June 30, 2009 and $128,068,853 since the Company’s date of inception through June 30, 2009. New Accounting Pronouncements Effective January1, 2009 SFAS No.161 In March 2008, the FASB issued SFAS No.161, “Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No.133” (“SFAS No. 161”).The new standard is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity’s financial position, results of operations and cash flows.The new standard also improves transparency about how and why a company uses derivative instruments and how derivative instruments and related hedged items are accounted for under Statement No.133.It is effective for financial statements issued for fiscal years and interim periods beginning after November15, 2008, with early application encouraged.The Company adopted SFAS No. 161 effective January1, 2009 and addressed the relevant disclosures accordingly. 14 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 SFAS No. 160 In December 2007, the FASB issued SFAS No.160, “Non-controlling Interests in Consolidated Financial Statements—an amendment of ARB No.51” (“SFAS No. 160”).In SFAS No. 160, the FASB established accounting and reporting standards that require non-controlling interests to be reported as a component of equity, changes in a parent’s ownership interest while the parent retains its controlling interest to be accounted for as equity transactions, and any retained non-controlling equity investment upon the deconsolidation of a subsidiary to be initially measured at fair value.SFAS No. 160 is effective for annual periods, beginning on or after December15, 2008.Retroactive application of SFAS No. 160 is prohibited.The Company adopted SFAS No. 160 effective January1, 2009, which primarily resulted in moving the presentation of non-controlling interest to the “Stockholders’ equity” section of the Company’s condensed consolidated balance sheets. EITF No. 07-1 In December 2007, the FASB issued EITF No.07-1, “Accounting for Collaborative Arrangements” (“EITF No. 07-1”).EITF No. 07-1 prescribes the accounting for parties of a collaborative arrangement to present the results of activities for the party acting as the principal on a gross basis and report any payments received from (made to) other collaborators based on other applicable GAAP or, in the absence of other applicable GAAP, based on analogy to authoritative accounting literature or a reasonable, rational, and consistently applied accounting policy election.Further, EITFNo. 07-1 clarified the determination of whether transactions within a collaborative arrangement are part of a vendor-customer (or analogous) relationship subject to Issue No. 01-9, “Accounting for Consideration Given by a Vendor to a Customer.”EITF No. 07-1 is effective for collaborative arrangements that exist on January1, 2009 and application is retrospective. The Company adopted EITF No. 07-1, effective January1, 2009; the adoption had no material effect on the Company’s financial position or results of operations. EITF No. 07-5 In June 2008, the FASB ratified EITF No.07-5, “Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity’s Own Stock” (“EITF No. 07-5”).EITF No. 07-5 provides that an entity should use a two-step approach to evaluate whether an equity-linked financial instrument (or embedded feature) is indexed to its own stock, including evaluating the instrument’s contingent exercise and settlement provisions. It also clarifies the impact of foreign currency denominated strike prices and market-based employee stock option valuation instruments on the evaluation.EITF No. 07-5 is effective for fiscal years beginning after December15, 2008.The Company adopted EITF No. 07-5, effective January1, 2009; the adoption resulted in the Company’s warrants with anti-dilutive provisions being classified as derivatives in accordance with FASB Statement No.133. Recently Issued Accounting Standards In April 2009, the Financial Accounting Standards Board (“FASB”) issued the following new accounting standards: ● FASB Staff Position FAS No. 157-4, Determining Whether a Market Is Not Active and a Transaction Is Not Distressed, (“FSP FAS No. 157-4”) provides guidelines for making fair value measurements more consistent with the principles presented in SFAS No. 157.FSP FAS No. 157-4 provides additional authoritative guidance in determining whether a market is active or inactive and whether a transaction is distressed.It is applicable to all assets and liabilities (i.e., financial and non-financial) and will require enhanced disclosures. ● FASB Staff Positions FAS No. 115-2, FAS 124-2, and EITF No. 99-20-2, Recognition and Presentation of Other-Than-Temporary Impairments, (“FSP FAS No. 115-2, FAS No. 124-2, and EITF No. 99-20-2”) provides additional guidance to provide greater clarity about the credit and noncredit component of an other-than-temporary impairment event and to more effectively communicate when an other-than-temporary impairment event has occurred.This FSP applies to debt securities. 15 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 ● FASB Staff Position FAS No. 107-1 and APB No. 28-1, Interim Disclosures about Fair Value of Financial Instruments, (“FSP FAS No. 107-1 and APB No. 28-1”) amends FASB Statement No. 107, Disclosures about Fair Value of Financial Instruments, to require disclosures about fair value of financial instruments in interim as well as in annual financial statements.This FSP also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in all interim financial statements. These standards were effective for periods ending after June 15, 2009. The adoption of these accounting standards had no material effect on our financial position or results of the Company’s operations. SFAS No. 165 In May 2009, the FASB issued SFAS 165, “Subsequent Events”.The Company adopted SFAS No. 165 for the Quarterly Report for the period ending June 30, 2009.SFAS 165 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued, which are referred to as subsequent events.The statement clarifies existing guidance on subsequent events, including a requirement that a public entity should evaluate subsequent events through the issue date of the financial statements, the determination of when the effects of subsequent events should be recognized in the financial statement and disclosures regarding all subsequent events.SFAS 165 also requires a public entity to disclose the date through which an entity has evaluated subsequent events.The Company evaluated subsequent events through August 19, 2009, as disclosed in Note 17. SFAS No. 166 In June 2009, the FASB issued SFAS 166, “Accounting for Transfers of Financial Assets, an Amendment of FASB Statement No.140,” which eliminates the concept of a qualifying special purpose entity, changes the requirements for derecognizing financial assets and requires additional disclosures.SFAS 166 is effective for periods beginning after November15, 2009. The Company is evaluating the impact of SFAS 166 on its consolidated financial statements. SFAS No. 167 In June 2009, the FASB issued SFAS 167, “Amendments to FASB Interpretation No.46(R),” which changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated and requires additional disclosures.SFAS 167 is effective for periods beginning after November15, 2009. The Company is evaluating the impact of SFAS 167 on its consolidated financial statements. SFAS No. 168 In June 2009, the FASB issued SFAS 168, “The FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles,” which establishes the FASB Accounting Standards Codification™ (Codification) as the source of authoritative United Statesgenerally accepted accounting principals recognized by the FASB to be applied to nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also included in the Codification as sources of authoritative United Statesgenerally accepted accounting principals for SEC registrants.SFAS 168 and the codification are effective for financial statements issued for interim and annual periods ending after September15, 2009.The adoption of this rule will not affect reported results of operations, financial condition or cash flows.The Company will implement SFAS 168 in its third quarter Form 10-Q by updating the previous FASB references to the codification. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC did not, or are not believed by management to, have a material impact on the Company’s present or future consolidated financial statements. 16 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE 2 - GOING CONCERN MATTERS The accompanying condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying condensed consolidated financial statements, the Company incurred a net loss of $ 14,040,605 for the six month period ended June 30, 2009. Additionally, the Company has negative working capital of $ 93,194,519 as of June 30, 2009. These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable period of time. The Company’s continued existence is dependent upon management’s ability to develop profitable operations and resolve its liquidity problems. The accompanying condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. NOTE 3 – NOTE RECEIVABLE In conjunction with the sale of convertible debentures, the Company’s broker/dealer issued a promissory note for $3,039,123 representing non forwarded proceeds received from convertible note subscribers.The Company has entered into an agreement pursuant to which the Company’s broker/dealer will provide to the Company Series A common stock of the Company held by the broker/dealer. During the six months ended June 30, 2009, the Company collected $124,107 towards the note leaving $2,915,016 unpaid at June 30, 2009. On July 8, 2009, the Company filed a complaint for: (i) reformation of contract; (ii) specific performance of contract; (iii) damages for breach of contract; (iv) damages for promissory fraud; and (v) declaratory relief in the Superior Court for the State of California, County of Orange, against Westmoore Management, LLC, Westmoore Capital Group, LLC, Capital Asset Lending, a corporation, Matthew Jennings (collectively, “Westmoore”) and Aspen Stock Transfer Agency, Inc. stemming from the failure of Westmoore to perform its obligations under a Settlement Agreement and Mutual Releases executed by Westmoore and the Company on May 15, 2009.Aspen Stock Transfer, the Company’s stock transfer agent, was named in the litigation for the sole purpose of being included in court orders the Company anticipates it may seek to restrict the transfer of the Company’s shares held by Westmoore. The Company has placed an administrative hold with the Company's stock transfer agent to prevent the transfer of the Company's Series A common stock by various Westmoore entities. The Company is not reserving for the note receivable due to the administrative hold on a sufficient number of the Company's Series A common stock to satisfy the note receivable. NOTE 4 –PREPAID EXPENSES Prepaid expenses at June 30, 2009 are comprised of the following: Prepaid insurance $ Prepaid payroll taxes Deferred charges Other prepaid expenses Total prepaid expenses $ 17 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE 5 – DEFERRED FINANCING COSTS Deferred financing costs are amortized ratably over a 13.5 month period in conjunction with the related convertible notes.The Company charged $789,708 and $1,588,639 to operations for the three and six month periods ended June 30, 2009, respectively; $-0- from April 4, 2008 (date of inception) through June 30, 2008 and 1,974,827 from April 4, 2008 (date of inception) through June 30, 2009. NOTE 6- DEPOSITS AND INVESTMENTS The Company, on March 9, 2009, acquired an option to purchase up to 49% of the authorized shares of ChinaComm Cayman for a purchase price of $ 191 million from Trussnet Capital Partners (HK) Ltd. Trussnet Capital Partners (HK) Ltd., of which Tay Yong Lee is the sole shareholder, provided the bridge financing for this transaction. The Company paid $5 million of the purchase price in cash to Chinacomm and delivered to Trussnet Capital Partners (HK) Ltd. a $191 million promissory note secured by the ChinaComm Cayman shares acquired in the transaction. The promissory note bears interest of 8% er annum, payable quarterly, has a due date of March 9, 2010, and is non-recourse, except for the pledged collateral. Upon payment of this note, Trussnet Capital Partners (HK) Ltd. will deliver the funds to ChinaComm Cayman, which will in turn capitalize Yunji and Trussnet Dalian. The Company accounts for the investment under the cost method of accounting. As of June 30, 2009, ChinaComm Cayman was an inactive entity with no assets, liabilities or operating activities except for contractual rights in the operation of the Chinacomm Network. The Company did not evaluate for impairment, and the fair value of the cost -method investment is not estimated, since there were no identified events or changes in circumstances that may have a significant adverse effect on the fair value and the Company determined, in accordance with SFAS No. 107, that it is not practicable to estimate the fair value of the investment. NOTE 7 – INTANGIBLE ASSETS Intangible assets are comprised of software and other licenses and are amortized over the estimated life of 10 years.The Company periodically evaluates the recoverability of intangible assets and takes into account events or circumstances that warrant revised estimates of useful lives or indicate that impairment exists. For the three and six months ended June 30, 2009; the Company recorded amortization of $3,691 as a charge to current period operations. 18 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE 8 – CONVERTIBLE NOTES Convertible notes as of June 30, 2009 are comprised of the following: Gross Principal Amount Less: Unamortized Discount Net 10% convertible notes payable, unsecured are due December 31, 2008; accrued and unpaid interest due at maturity; convertible note holder has the option to convert note principal together with accrued and unpaid interest to the Company’s common stock at a rate of $0.95 per share. The Company is currently in default. $ $ - $ 10% amended and restated convertible notes payable are due December 31, 2009, with interest payable at maturity. The amended and restated convertible notes are convertible into the Company’s common stock at the lower of (a) $0.95 per share or (b) 80% of weighted average bid price for the common stock on a principal market for ten (10) days before, but not including, conversion the date. $ $ Total Less current maturities ) ) ) Long term portion $ - $ - $ - The Company entered into a Convertible Note Purchase Agreement and an Amended and Restated Convertible Note Purchase Agreement with accredited investors during the year ended December 31, 2008 for the issuance of an aggregate of $35,501,482 of convertible notes. The convertible notes accrue interest at 10% per annum, payable at maturity and were due on December 31, 2008. The convertible note holder has the option to convert any unpaid note principal to the Company’s common stock at a rate of $0.95 per share of common stock. The effective interest rate at the date of inception was 420.61% per annum. In accordance with Emerging Issues Task Force Issue 98-5, Accounting for Convertible Securities with a Beneficial Conversion Features or Contingently Adjustable Conversion Ratios (“EITF 98-5”), the Company recognized an imbedded beneficial conversion feature present in the convertible notes.The Company allocated a portion of the proceeds equal to the intrinsic value of that feature to additional paid-in capital.The Company recognized and measured an aggregate of $27,060,987 of the proceeds, which is equal to the intrinsic value of the imbedded beneficial conversion feature, to additional paid-in capital and a discount against the convertible notes. The debt discount attributed to the beneficial conversion feature is amortized ratably to operations as interest expense over the term of the convertible notes. Since the Company’s date of inception through June 30, 2009, the Company amortized $27,060,987 as interest expense. On November 17, 2008, the Company also entered into an Amended and Restated Convertible Note Purchase agreement with certain convertible note holders for the modification of certain terms and conditions contained in the previously issued Convertible Note Purchase Agreement.The Company issued an aggregate of $20,979,572 in amended and restated convertible notes in exchange for $17,389,776 of previously issued convertible notes, a 20% inducement premium and accrued interest.The amended and restated convertible notes accrue interest at 10% per annum, payable at maturity and are due on December 31, 2009.The amended and restated convertible note holders have an option to convert any unpaid note principal to the Company’s common stock at the lower of (a) $0.95 per share or (b) 80% of the weighted average bid price of the previous ten (10) days, excluding the date of conversion.The effective interest rate at the date of inception was 304.22%. 19 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 The Company's identified embedded derivatives related to the Amended and Restated Convertible Note Purchase Agreements entered into on November 17, 2008. These embedded derivatives included certain conversion features.The accounting treatment of derivative financial instruments requires that the Company record fair value of the derivatives as of the inception date of the Amended and Restated Convertible Note Purchase Agreement up to the proceeds amount and to fair value as of each subsequent balance sheet date. At the inception of the Amended and Restated Convertible Note Purchase Agreement, the Company determined a fair value $14,083,386 of the embedded derivative.The fair value of the embedded derivative was determined using the Black Scholes Option Pricing Model based on the following assumptions:dividend yield: -0-%, volatility 144.76%, risk free rate: 1.08%, expected term: 409 days. NOTE 9- NOTES PAYABLE Notes payable at June 30, 2009 were comprised of the following: Note payable, due 9/15/2010, with monthly payments of $3,769 including interest, secured by financed equipment (currently in default) Note payable, due 2/28/2010, with monthly payments of $940 including interest, secured by financed equipment Note payable, due 7/3/09, with monthly payments of $5333 including interest at 15%, secured by equipment Note payable, due 1/22/2010, with monthly payments of $8,889 including interest at 14%, secured by equipment Note payable, due 1/22/2010, with monthly payments of $10,901 including interest at 14%, secured by equipment Total Less current portion: ) Long term portion: $ - NOTE 10 – DERIVATIVE FINANCIAL INSTRUMENTS The Company's derivative financial instruments consisted of embedded derivatives related to the 10% amended and restated convertible notes issued November 17, 2008.The embedded derivatives included certain conversion features.The accounting treatment of derivative financial instruments required that the Company record the derivatives at their fair values as of the inception date of the amended and restated convertible notes (estimated at $14,083,386) and at fair value as of each subsequent balance sheet date.Any change in fair value was recorded as non-operating, non-cash income or expense at each reporting date.If the fair value of the derivatives was higher at the subsequent balance sheet date, the Company recorded a non-operating, non-cash charge.If the fair value of the derivatives was lower at the subsequent balance sheet date, the Company recorded non-operating, non-cash income.At June 30, 2009, the conversion-related derivatives were valued using the Black Scholes Option Pricing Model, with the following assumptions: dividend yield of 0%; annual volatility of 167.38%; and risk free interest rate of 0.35% and recorded non-operating income of $10,023,441 representing the change in fair value from December 31, 2008.The derivatives were classified as short-term liabilities.The derivative liability at June 30, 2009 is $16,142,445. 20 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE 11 - NON CONTROLLING INTEREST Acquisition of Perusat S.A On April 15, 2009, the Company acquired a 95% interest in Perusat S.A., organized under the laws of the Country of Peru. The following table summarizes the changes in Non Controlling Interest from April 15, 2009 (date of acquisition) to June 30, 2009: Balance as of April 15, 2009 (date of acquisition) $ Period loss applicable to non controlling interest from the date of acquisition through June 30, 2009 ) Adjustment to non controlling interest due to losses in excess of book value 55 Balance as of June 30, 2009 $ - NOTE 12 – MANDATORY REDEEMABLE SERIES B COMMON STOCK The Company is authorized to issue 66,909,000, $0.001 par value Series B common stock.The general attributes are: Voting Rights Each share of Series B common stock is entitled to ten (10) votes in all matters for any action that the Series A common stockholders are entitled to vote. Non Participatory The Series B common stock does not participate in any declared dividends for any class of stock. Liquidation Preference The Series B common stockholders have the same liquidation rights as the Series A common stockholders. Transferability The Series B common stock is non transferable. Mandatory Redemption The Series B common stock will be redeemed in 2023 at par value ($0.001) per share. NOTE 13 – STOCKHOLDERS EQUITY The Company is authorized to issue 500,000,000 shares of Series A common stock.As of June 30, 2009, there were 100,044,263 shares issued and outstanding. During the year ended December 31, 2008, the Company issued 1,471,663 shares of common stock in exchange for convertible notes. During the year ended December 31, 2008, the Company issued 1,870,196 shares of common stock in settlement of outstanding accounts payable. 21 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 During the six month period ended June 30, 2009, the Company issued an aggregate of 6,926,526 shares of common stock for services rendered.The value of common stock issued for services was based upon the value of the services rendered, which did not differ materially from the fair value of the Company's common stock during the period the services were rendered. During the six month period ended June 30, 2009, the Company issued an aggregate of 2,658,790 shares of common stock in exchange of outstanding accounts payable. During the six month period ended June 30, 2009, the Company issued 1,000,000 shares of Series A common stock in connection with the acquisition of 95% interest in Perusat S.A. (See Note 1). NOTE 14- RELATED PARTY TRANSACTIONS The Company has the following material related party transactions: N Note payable dated April 15, 2009, non interest bearing, due on demand; unsecured $ Note payable dated June 27, 2009, 15% per annum interest,originally due July 15, 2009; unsecured, currently in default Note payable dated May 20, 2009, 8% per annum interest, due December 1, 2009; unsecured Note payable dated April 1, 2009, 8% per annum interest, due October 1, 2009; unsecured Total $ Directors and Officers of the Company were previously equity owners of Trussnet USA, Inc., a Delaware corporation (“Trussnet Delaware”). Trussnet Delaware and its affiliates have performed approximately $61.5 million in contract services, representing substantially all of the Company’s operations, including the deployment services provided to Chinacomm Communications Co. Ltd. The Company has not paid Trussnet Delaware for a significant portion of the services provided.As of June 30, 2009, that amount is approximately $41.5 million.Trussnet Delaware has also advanced funds for the Company’s operations in anticipation of the Company’s funding.Except for that implied extension of credit, the Company believes that all such services were provided at prices and on terms and conditions that are the same as those that would result from arm’s-length negotiations with unrelated parties.As the Company has no employees, the Company believes there is only a de minimis value to the Company’s shared use of the Trussnet Delaware office space. NOTE 15 – FAIR VALUE MEASUREMENT The Company adopted the provisions of SFAS No. 157, “Fair Value Measurements” on January 1, 2008.SFAS No.157 defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and considers assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of nonperformance.SFAS No.157 establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.SFAS No.157 establishes three levels of inputs that may be used to measure fair value: Level 1 - Quoted prices in active markets for identical assets or liabilities. 22 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Level 2 - Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which all significant inputs are observable or can be derived principally from or corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs to the valuation methodology that are significant to the measurement of fair value of assets or liabilities. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement is disclosed and is determined based on the lowest level input that is significant to the fair value measurement. Upon adoption of SFAS No.157, there was no cumulative effect adjustment to beginning retained earnings and no impact on the consolidated financial statements. The carrying value of the Company’s cash and cash equivalents, accounts receivable, accounts payable, short-term borrowings (including convertible notes payable), and other current assets and liabilities approximate fair value, because of their short-term maturity. The following table sets forth the Company’s short and long-term investments as of June 30, 2009, which are measured at fair value on a recurring basis by level within the fair value hierarchy.As required by SFAS No. 157, these are classified based on the lowest level of input that is significant to the fair value measurement: Items recorded or measured at fair value on a recurring basis in the accompanying consolidated financial statements consisted of the following items as of June 30, 2009: Quoted Prices in Active Markets for Identical Instruments Level 1 Significant Other Observable Inputs Level 2 Significant Unobservable Inputs Level 3 Total Assets: Cash $ $ - $ - $ Investments $ - $ - $ 5 ,000,000 $ 5 ,000,000 Total assets $ 18,278 $ - $ 5 ,000,000 $ 5,018,278 Liabilities: Debt Derivative $ - $ - $ ) $ ) The Company’s cash instrument consists primarily of checking and money market securities and is classified within Level 1 of the fair value hierarchy because it is valued using quoted market prices.The cash instrument is included in current assets in the accompanying condensed consolidated balance sheets. 23 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 The Company's derivative liability was valued using pricing models, and the Company generally uses similar models to value similar instruments. Where possible, the Company verifies the values produced by its pricing models to market prices. Valuation models require a variety of inputs, including contractual terms, market prices, yield curves, credit spreads, measures of volatility, and correlations of such inputs. These financial liabilities do not trade in liquid markets, and, as such, model inputs cannot generally be verified and do involve significant management judgment. Such instruments are typically classified within Level 3 of the fair value hierarchy.The change in fair value of the derivative liability is included as a component of other income in the condensed consolidated statements of loss. At June 30, 2009, the carrying amounts of the convertible notes payable approximate fair value because the entire convertible notes have been classified to current maturity. NOTE 16 – RESTATEMENT In the Original Filing, the Company restated their Statement of Losses and Statement of Cash Flows for the period from April 4, 2008 (date of inception) through June 30, 2008 to properly classify research and development costs of $32,996,825 from construction in process to a current period expense and to correct the calculation of the beneficial conversion features relating to issued convertible debentures.The effects on the statements are as follows: Condensed Consolidated Statement of Losses From April 4, 2008 (date of inception) to June 30, 2008 Operating expenses: AsPreviously Reported Adjustment Reference AsRestated Selling, general and administrative $ $ $ Research and development - Total operating expenses (a) Net loss from operations ) ) Interest expense ) (b) ) Net loss before income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) (a),(b) $ ) 24 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Condensed Consolidated Statement of Cash Flows From April 4, 2008 (date of inception) to June 30, 2008 AsPreviously Reported Adjustment Reference AsRestated Cash flows from operating activities: Net loss for the period $ ) $ ) (a),(b) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Beneficial conversion feature in conjunction with the issuance of convertible debentures ) (b) (Increase) decrease in: Construction in process ) (a) - Increase (decrease) in: Accounts payable and other current liabilities - Net cash used in operating activities ) - ) Cash flows from investing activities: Investment in Chinacomm ) - ) Net cash used in investing activities ) - ) Cash flows from financing activities: Net proceeds from issuance of convertible debentures - Net cash provided by financing activities - Net increase in cash - Cash at beginning of period - - - Cash at end of period $ $ - $ (a) Correct classification of research and development costs from construction in process to a current period cost. (b) Correct calculation of beneficial conversion feature in connection with convertible debentures issued 25 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 In this Amendment No. 1, the Company restated its financial statements for the threeand six months ended June 30, 2009 and from April 4, 2008 (date of inception) through June 30, 2009 for the purpose of correcting errors in accounting for and disclosing the acquired investment in ChinaComm Cayman and the recording of the option to purchase additional equity interest in Chinacomm Cayman. As of June 30, 2009, Condensed Consolidated Balance Sheet restatement is to: · Correct the recorded investment in ChinaComm Cayman · Eliminate the recording of the option to acquire additional interest in ChinaComm Cayman as a note payable · Reverse the accrual on interest previously booked towards note payable The changes in reported amounts are summarized in the following reconciliations of the Company’s restatement of the Condensed Consolidated Balance sheet as of June 30, 2009: As previously Reported Adjustment Ref As restated Cash $ 18,278 $ 18,278 Accounts receivable, net 301,214 301,214 Accounts receivable, other 40,165 40,165 Inventory 3,693 3,693 Note receivable 2,915,016 2,915,016 Prepaid expenses 154,859 154,859 Deferred financing costs 1,614,969 1,614,969 Property, plant and equipment 599,180 599,180 Intangible assets 120,666 120,666 Goodwill 647,090 647,090 Investment, at cost 196,000,000 (191,000,000 ) a 5,000,000 Total assets $ $ 191,000,000 ) $ Accounts payable and accrued liabilities $ 52,563,052 $ (4,711,333 ) b $ 47,851,719 Note payable 191,000,000 (191,000,000 ) a - Unearned revenue 25,214 25,214 Line of credit 140,610 140,610 Advances from shareholders 109,626 109,626 Notes payable, related party 950,000 950,000 Notes payable 255,498 255,498 Convertible debentures 27,767,601 27,767,601 Derivative liability 16,142,445 16,142,445 Mandatory redeemable common stock 66,909 66,909 Total liabilities 289,020,955 195,711,333 ) 93,309,622 Preferred stock - Common stock 100,044 100,044 Additional paid in capital 36,348,858 36,348,858 Deficit (128,068,853 ) 4,711,333 b (123,357,520 ) Accumulated other comprehensive income 14,126 14,126 Total stockholders' deficit (91,605,825 ) 4,711,333 (86,894,492 ) Total liabilities and stockholders' deficit $ $ ) $ 26 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 For the three month period ended June 30, 2009, the Condensed Consolidated Statement of Loss restatement is to: · Reverse the accrual on interest previously booked towards note payable The changes in reported amounts are summarized in the following reconciliations of the Company’s restatement of the Condensed Consolidated Statement of Loss for the three months ended June 30, 2009: As previously Reported Adjustment Ref As restated REVENUE $ 199,238 $ $ 199,238 Cost of sales 128,431 128,431 Gross profit 70,807 - 70,807 OPERATING EXPENSES: Selling, general and administrative 1,792,143 1,792,143 Depreciation and amortization 17,404 17,404 Research and development - Total operating expenses 1,809,547 - 1,809,547 Net loss from operations (1,738,740 ) - (1,738,740 ) OTHER INCOME (EXPENSES): Other income (expense) (787 ) (787 ) (Loss) gain on change in fair value of debt derivative (4,663,364 ) (4,663,364 ) Interest expense (8,722,566 ) 4,711,333 b (4,011,233 ) Net loss before provision for income taxes 15,125,457 ) 4,711,333 (10,414,124 ) Income taxes - - - Net (loss) (15,125,457 ) 4,711,333 (10,414,124 ) Non controlling interest 3,048 - 3,048 NET LOSS ATTRIBUTABLE TO CHINA TEL GROUP, INC. $ ) $ $ ) Net loss per common share (basic and fully diluted $ ) $ $ ) Weighted average number of shares outstanding, basic and fully diluted 98,981,026 98,981,026 98,981,026 27 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 For the six month period ended June 30, 2009, the Condensed Consolidated Statement of Loss restatement is to: · Reverse the accrual on interest previously booked towards note payable The changes in reported amounts are summarized in the following reconciliations of the Company’s restatement of the Condensed Consolidated Statement of Loss for the six months ended June 30, 2009: As previously Reported Adjustment Ref As restated REVENUE $ 199,238 $ $ 199,238 Cost of sales 128,431 128,431 Gross profit 70,807 - 70,807 OPERATING EXPENSES: Selling, general and administrative 6,403,951 6,403,951 Depreciation and amortization 17,404 17,404 Research and development 9,727,038 9,727,038 Total operating expenses 16,148,393 - 16,148,393 Net loss from operations (16,077,586 ) - (16,077,586 ) OTHER INCOME (EXPENSES): Other income (expense) (787 ) (787 ) (Loss) gain on change in fair value of debt derivative 10,023,441 10,023,441 Interest expense (12,697,006 ) 4,711,333 b (7,985,673 ) Net loss before provision for income taxes (18,751,938 ) 4,711,333 (14,040,605 ) Income taxes - - - Net (loss) (18,751,938 ) 4,711,333 (14,040,605 ) Non controlling interest 3,048 - 3,048 NET LOSS ATTRIBUTABLE TO CHINA TEL GROUP, INC. $ ) $ $ ) Net loss per common share (basic and fully diluted $ ) $ $ ) Weighted average number of shares outstanding, basic and fully diluted 95,832,962 95,832,962 95,832,962 28 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 From April 4, 2008 (date of inception) through June 30, 2008, the Condensed Consolidated Statement of Loss restatement is to: · Properly record research and development expenditures as a current period expense · Correct calculation of the beneficial conversion feature related to convertible debt The changes in reported amounts are summarized in the following reconciliations of the Company’s restatement of the Condensed Consolidated Statement of Loss for the period from April 4, 2008 (date of inception) through June 30, 2008: As previously Reported Adjustment Ref As restated REVENUE $ - $ $ - Cost of sales - - Gross profit - - - OPERATING EXPENSES: Selling, general and administrative 3,084,571 3,084,571 Depreciation and amortization - - Research and development - 32,996,925 c 32,996,925 Total operating expenses 3,084,571 32,996,925 36,081,496 Net loss from operations (3,084,571 ) (32,996,925 ) (36,081,496 ) OTHER INCOME (EXPENSES): Other income (expense) - - (Loss) gain on change in fair value of debt derivative - - Interest expense (46,490,350 ) 20,424,155 d (26,066,195 ) Net loss before provision for income taxes (49,574,921 ) (12,572,770 ) (62,147,691 ) Income taxes - - - Net (loss) (49,574,921 ) (12,572,770 ) (62,147,691 ) Non controlling interest - - - NET LOSS ATTRIBUTABLE TO CHINA TEL GROUP, INC. $ ) $ ) $ ) Net loss per common share (basic and fully diluted $ ) $ ) $ ) Weighted average number of shares outstanding, basic and fully diluted 60,671,970 60,671,970 60,671,970 29 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 From April 4, 2008 (date of inception) through June 30, 2009, the Condensed Consolidated Statement of Loss restatement is to: · Reverse the accrual on interest previously booked towards note payable · Properly record research and development expenditures previously recorded as construction in process · Correct calculation of the beneficial conversion feature related to convertible debt The changes in reported amounts are summarized in the following reconciliations of the Company’s restatement of the Condensed Consolidated Statement of Loss for the period from April 4, 2008 (date of inception) through June 30, 2009: As previously Reported Adjustment Ref As restated REVENUE $ 199,238 $ $ 199,238 Cost of sales 128,431 128,431 Gross profit 70,807 - 70,807 OPERATING EXPENSES: Selling, general and administrative 14,222,280 14,222,280 Depreciation and amortization 17,404 17,404 Research and development 28,558,285 32,996,925 c 61,555,210 Total operating expenses 42,797,969 32,996,925 75,794,894 Net loss from operations (42,727,162 ) (32,996,925 ) (75,724,087 ) OTHER INCOME (EXPENSES): Other income (expense) (787 ) (787 ) Loss on investments, related party (6,636,410 ) (6,636,410 ) (Loss) gain on change in fair value of debt derivative (2,059,059 ) (2,059,059 ) Interest expense (63,725,642 ) 25,135,488 b,d (38,590,154 ) Net loss before provision for income taxes (115,149,060 ) (7,861,437 ) (123,010,497 ) Income taxes - - - Net (loss) (115,149,060 ) (7,861,437 ) (123,010,497 ) Non controlling interest 3,048 - 3,048 NET LOSS ATTRIBUTABLE TO CHINA TEL GROUP, INC. $ ) $ ) $ ) Net loss per common share (basic and fully diluted $ ) $ ) $ ) Weighted average number of shares outstanding, basic and fully diluted 60,671,970 60,671,970 60,671,970 30 CHINA TEL GROUP, INC. (a development stage company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 For the six month period ended June 30, 2009, the Condensed Consolidated Statement of Cash Flow restatement is to: · Reverse the accrual on interest previously booked towards note payable The changes in reported amounts are summarized in the following reconciliations of the Company’s restatement of the Condensed Consolidated Statement of Cash Flow for the six months ended June 30, 2009: As previously Reported Adjustment Ref As restated CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (18,748,890 ) 4,711,333 b (14,037,557 ) Adjustments to reconcile net loss to net cash provided by operating activities: - Depreciation and amortization 17,404 17,404 Non controlling interest (3,048 ) (3,048 ) Amortization of financing costs 1,588,639 1,588,639 Accretion of convertible debt 6,232,500 6,232,500 Gain on change in fair value of debt derivative (10,023,441 ) (10,023,441 ) Common stock issued in exchange for services 3,324,211 3,324,211 (Increase) decrease in: - Accounts receivable (29,795 ) (29,795 ) Inventory 119 119 Note receivable 124,107 124,107 Prepaid expenses (18,023 ) (18,023 ) Increase (decrease) in: Accounts payable and accrued liabilities 16,771,249 (4,711,333 ) b 12,059,916 Unearned revenue (9,636 ) - (9,636 ) Net cash used in operating activities (774,604 ) - (774,604 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash from acquisition of Perusat S.A. 19,419 19,419 Net cash provided by (used in) investing activities 19,419 - 19,419 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from advances from shareholders 109,626 109,626 Payments made to notes payable (31,867 ) (31,867 ) Proceeds from notes payable, related party 675,000 675,000 Net cash provided by financing activities 752,759 - 752,759 Effect of currency rate change on cash 14,126 - 14,126 Net increase in cash and cash equivalents 11,700 - 11,700 Cash and cash equivalents, beginning of the period 6,578 - 6,578 Cash and cash equivalents, end of the period $ $
